FILED
                            NOT FOR PUBLICATION                            APR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 12-55957

               Plaintiff - Appellee,              D.C. Nos.    2:92-cv-07597-TJH
                                                               2:87-cr-00886-TJH
  v.

MICHAEL O. DeVAUGHN,                              MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Terry J. Hatter, Jr., District Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Michael O. DeVaughn appeals from the district court’s denial of his motion

under Federal Rule of Civil Procedure 60(b) to set aside the court’s 1993 judgment

denying his 28 U.S.C. § 2255 motion. Pursuant to Anders v. California, 386 U.S.
738 (1967), DeVaughn’s counsel has filed a brief stating that there are no grounds

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for relief, along with a motion to withdraw as counsel of record. DeVaughn has

filed a pro se supplemental brief and the government has filed an answering brief.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                  12-55957